Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 25, 2014, is
by and among Adeptus Health Inc., a Delaware corporation (the “Company”), and
each Stockholder party hereto as listed on the signature pages to this Agreement
or becomes a party hereto pursuant to Section 12(c) (each, individually, a
“Stockholder” and together, the “Stockholders.”

 

WHEREAS, in connection with the initial public offering of Class A Common Stock
(as defined below) of the Company (the “IPO”), the parties hereto desire to
enter into this Agreement to provide the Stockholders with certain registration
rights with respect to the Common Stock (as defined below).

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1.                                     Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For the purposes of this definition, “control,” when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Class A Common Stock” means the shares of Class A common stock, par value $0.01
per share, of the Company.

 

“Class B Common Stock” means the shares of Class B common stock, par value $0.01
per share, of the Company.

 

“Common Stock” shall mean all shares hereafter authorized of any class of common
stock of the Company which has the right to participate in the election of
directors of the Company.

 

“Company/Holder Indemnitees” shall have the meaning set forth in
Section 8(b) hereof.

 

“Demand Notice” shall have the meaning set forth in Section 2(a) hereof.

 

“Demand Registration” shall have the meaning set forth in Section 2(a) hereof.

 

“DTC” shall have the meaning set forth in Section 7 hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.

 

“Exchange Registration Statement” shall have the meaning set forth in
Section 3(d).

 

“FINRA” shall mean the Financial Industry Regulatory Authority and any successor
thereto.

 

“Holder Indemnitees” shall have the meaning set forth in Section 8(a) hereof.

 

“indemnified party” shall have the meaning set forth in Section 8(c) hereof.

 

“indemnifying party” shall have the meaning set forth in Section 8(c) hereof.

 

“IPO” shall have the meaning set forth in the recitals.

 

“Losses” shall have the meaning set forth in Section 8(a) hereof.

 

“Maximum Offering Size” shall have the meaning set forth in Section 2(b) hereof.

 

“Notice” shall have the meaning set forth in Section 2(a) hereof.

 

“Operating Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of Adeptus Health LLC, dated on or about the date of the
closing of the IPO, among the Company and the parties designated as Members
therein, as amended or supplemented.

 

“Other Securities” shall mean securities of the Company sought to be included in
a Registration Statement other than Registrable Securities and that are held by
any holder thereof with a contractual right to include such securities in such
Registration Statement.

 

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

 

“Piggyback Registration” shall have the meaning set forth in
Section 4(a) hereof.

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

 

“Prospectus” shall mean any prospectus included in, or relating to, any
Registration Statement (including any preliminary prospectus, any prospectus
that discloses

 

2

--------------------------------------------------------------------------------


 

information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A or Rule 430B promulgated under
the Securities Act and any “issuer free writing prospectus” (as defined in
Rule 433 under the Securities Act)), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and all
other amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

“Registrable Securities” shall mean (a) all shares of Class A Common Stock held
directly or indirectly by a Stockholder, including any shares of Class A Common
Stock issuable or issued upon conversion, exercise or exchange of other
securities of the Company or any of its subsidiaries (including, for the
avoidance of doubt, any shares of Class A Common Stock issuable upon exchange of
Units and the corresponding shares of Class B Common Stock), and (b) any shares
of capital stock of the Company issued or issuable with respect to any such
shares of Class A Common Stock as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.  As to any particular
Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (i) they are sold pursuant to an effective
Registration Statement under the Securities Act, (ii) they are sold pursuant to
Rule 144, (iii) they are (A) able to be sold without restriction or limitation
of any kind, and without any public information or other requirement, pursuant
to Rule 144, (B) not covered by, or subject to, any restrictive legend or any
other restriction or limitation on transfer of any kind imposed by or on behalf
of the Company or the transfer agent for the securities of the class of such
Registrable Securities, and (C) not held by any Stockholder that, together with
its Affiliates, holds more than five percent (5%) of the outstanding shares of
Common Stock, (iv) they shall have ceased to be outstanding or (v) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities.

 

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities in accordance with the intended methods of distribution
thereof pursuant to the provisions of this Agreement, including any related
Prospectus, amendments and supplements to such registration statement or
Prospectus, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar or successor rule or regulation
hereafter adopted by the SEC.

 

“Rule 144A” shall have the meaning set forth in Section 9(b) hereof.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

 

3

--------------------------------------------------------------------------------


 

“Shelf Notice” shall have the meaning set forth in Section 3(a) hereof.

 

“Shelf Registration Statement” shall mean a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act and registering the resale from time to time of Registrable
Securities by the holders thereof.

 

“Shelf Underwritten Offering” shall have the meaning set forth in
Section 4(c) hereof.

 

“Take-Down Notice” shall have the meaning set forth in Section 4(c) hereof.

 

“underwritten registration or underwritten offering” shall mean a registration
in which securities of the Company are offered for sale (and, as applicable,
sold) to the public in a firm commitment underwritten offering.

 

“Unit” means the units of Adeptus Health LLC and shall also include any equity
security issued in respect of or in exchange for Units, whether by way of
dividend or other distribution, split, recapitalization, merger, rollup
transaction, consolidation, conversion or reorganization.

 

Section 2.                                     Demand Registrations.

 

(a)                                 Requests for Registration.  Subject to the
following paragraphs of this Section 2(a), each holder (or group of holders) of
Registrable Securities shall have the right from time to time by delivering a
written notice to the Company (a “Demand Notice”) to require the Company to
register, pursuant to the terms of this Agreement under and in accordance with
the provisions of the Securities Act, the number of Registrable Securities
requested to be so registered pursuant to the terms of this Agreement (a “Demand
Registration”); provided, however, that (i) a Demand Notice may only be made if
the sale of the Registrable Securities requested to be registered by the
participating holders of Registrable Securities is reasonably expected by such
holders of Registrable Securities to result in aggregate gross cash proceeds in
excess of $50 million (before deducting any underwriting discount or commission)
and (ii) the Company shall not be obligated to effect more than one such Demand
Registration in any 180-day period without the consent of a majority of the
board of directors of the Company.

 

Following receipt of a Demand Notice, the Company shall file a Registration
Statement with respect to the Registrable Securities covered in such Demand
Notice and otherwise requested to be included in such Registration Statement in
accordance with this Section 2(a), as promptly as practicable, but not later
than 45 days after receipt of such Demand Notice, and shall use its reasonable
best efforts to cause such Registration Statement to be declared effective under
the Securities Act as promptly as practicable after the filing thereof.  Any
Demand Registration may be required by the holder(s) of Registrable Securities
making such demand to be on an appropriate form under the Securities Act
(including Form S-3ASR or any successor form that becomes effective upon filing
with the SEC if the Company is then eligible to use such form) in accordance
with such holder(s) intended methods of distribution, as shall be set forth in
the Registration Statement, and Rule 415 under the Securities Act.

 

4

--------------------------------------------------------------------------------


 

Within 10 days after receipt by the Company of a Demand Notice, the Company
shall give written notice (the “Notice”) of such Demand Notice to all other
holders of Registrable Securities and shall, subject to the provisions of
Section 2(b) hereof, include in such registration all Registrable Securities
with respect to which the Company received written requests for inclusion
therein within 15 days after such Notice is given by the Company to such
holders.

 

All requests made pursuant to this Section 2 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.  Each holder of Registrable Securities which has requested to include
Registrable Securities in any Registration Statement pursuant to this
Section 2(a) shall furnish to the Company in writing such other information
regarding such holder and the distribution proposed by such holder as the
Company reasonably requests specifically for use in connection with such
Registration Statement.

 

The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least 180
days after the effective date thereof or such shorter period in which all
Registrable Securities included in such Registration Statement have actually
been sold pursuant to such Registration Statement.

 

Notwithstanding the foregoing, no Stockholder shall be entitled to include its
Registrable Securities in any Shelf Registration Statement filed pursuant to
this Section 2, if and to the extent such Registrable Securities are then
registered under an effective and available Shelf Registration Statement or
Exchange Registration Statement filed pursuant to Section 3 (nor, for the
avoidance of doubt, shall any Stockholder be entitled to deliver any Demand
Notice for the filing of a Shelf Registration Statement pursuant to this
Section 2 with respect to any Registrable Securities so registered).

 

(b)                                 Priority on Demand Registration.  If any of
the Registrable Securities registered pursuant to a Demand Registration are to
be sold in an underwritten offering, and the managing underwriter or
underwriters of such underwritten offering advise the holders of such securities
in writing that in its view the total number or dollar amount of Registrable
Securities proposed to be sold in such offering is such as to adversely affect
the success of such offering (including securities proposed to be included by
other holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such underwritten offering the number of Registrable
Securities, Other Securities, if any, and other securities, if any, that in the
opinion of such managing underwriter can be sold without adversely affecting
such offering (the “Maximum Offering Size”), and such number of Registrable
Securities and Other Securities, if any, shall be allocated as follows:

 

(i)                                     first, Registrable Securities that are
requested to be included in such Registration Statement, allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata on the basis
of the relative number of such Registrable Securities requested for inclusion;

 

(ii)                                  second, Other Securities, if any, that are
requested to be included in such Registration Statement, allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata on the basis
of the relative number of such

 

5

--------------------------------------------------------------------------------


 

Other Securities requested for inclusion; and

 

(iii)                               third, the securities, if any, for which
inclusion in such Demand Registration was requested by the Company.

 

No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.

 

(c)                                  Postponement of Demand Registration.  The
Company shall be entitled to postpone (but not more than once in any 12-month
period), for a reasonable period of time not in excess of 60 days, the filing of
a Registration Statement if the Company delivers to the holders requesting
registration a certificate signed by the chief executive officer or president of
the Company certifying that, in the good faith judgment of the board of
directors of the Company, based on the advice of counsel, such registration and
offering would reasonably be expected to materially adversely affect, or
materially interfere with, any bona fide material financing of the Company or
any material transaction under consideration by the Company or would require
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which would materially
adversely affect the Company.  Such certificate shall contain a statement of the
reasons for such postponement and an approximation of the anticipated delay. 
The holders receiving such certificate shall keep the information contained in
such certificate confidential subject to the same terms set forth in
Section 6(p).  If the Company shall so postpone the filing of a Registration
Statement, each of the Stockholders shall have the right to withdraw its request
for registration by giving written notice to the Company within 20 days of the
anticipated termination date of the postponement period, as provided in the
certificate delivered to the holders.

 

(d)                                 Cancellation of Demand Registration.  Each
Stockholder that delivered the Demand Notice pursuant to this Section 2 shall
have the right to withdraw from such registration by a written notice to the
Company, in which event the Company shall abandon or withdraw such registration
statement; provided, however, that if the Company and the other Stockholders
participating in such registration have requested to be included in such
registration Registrable Securities in the aggregate amount of at least $50
million, then the Company and such other Stockholders shall have the right to
continue with such registration regardless of the withdrawal of the
Stockholder(s) that initially delivered the Demand Notice.

 

Section 3.                                     Mandatory Shelf and Exchange
Registration.

 

(a)                                 Initial Mandatory Shelf Registration.  The
Company shall prepare and, as promptly as practicable after the first
anniversary of the effective date of the Company’s registration statement on
Form S-1 relating to the IPO, and in any event within 30 days thereafter, file
with the SEC a Shelf Registration Statement covering the resale of all of the
Registrable Securities requested to be included in such Shelf Registration
Statement pursuant to this Section 3(a).  The Company shall give prompt written
notice of such proposed filing at least 20 days before the anticipated filing
date (the “Shelf Notice”) to all of the holders of Registrable Securities
(including the holders of Units exchangeable into shares of Class A Common
Stock).  The Shelf Notice shall offer such holders the opportunity to include in
such registration statement the number of Registrable Securities as each such
holder may request.  Subject to

 

6

--------------------------------------------------------------------------------


 

Section 4(b) hereof, the Company shall include in such Shelf Registration
Statement all Registrable Securities (other than Registrable Securities that
(i) are registered under an effective and available Exchange Registration
Statement pursuant to Section 3(d) below and (ii) upon delivery pursuant to the
Exchange Registration Statement would not constitute Registrable Securities
(assuming for this purpose that such delivery were to occur at the time of the
initial filing of the Shelf Registration Statement pursuant to this
Section 3(a))) with respect to which the Company has received written requests
for inclusion therein within 15 days after notice has been given to the
applicable holder.

 

(b)                                 Maintenance of Mandatory Shelf
Registration.  In the event the number of shares available under any Shelf
Registration Statement previously filed pursuant to this Section 3 is at any
time insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, the Company shall, as soon as
practicable, but in any event not later than the later of (i) thirty (30) days
after the Company becomes aware of the necessity therefor and (ii) the earliest
date that the Company is permitted by the SEC to file the new Registration
Statement as required hereby, file a new Shelf Registration Statement or a
post-effective amendment to the initial Shelf Registration Statement so as to
register for resale all of the Registrable Securities not so covered.

 

(c)                                  Form and Effectiveness of Shelf
Registration Statement.  The Company shall use its reasonable best efforts to
cause any Shelf Registration Statement filed pursuant to this Section 3 to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.  Subject to Section 4(d), the Company shall be required to
maintain the effectiveness pursuant to Rule 415 of any Shelf Registration
Statement filed pursuant to this Section 3 until the earlier of the date on
which all securities that constituted Registrable Securities when initially
included in such Shelf Registration Statement have actually been sold pursuant
to such Shelf Registration Statement or otherwise no longer constitute
Registrable Securities; provided, however, that the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
pursuant to this Section 3 after the sixth anniversary of the effective date of
the Company’s registration statement on Form S-1 relating to the IPO.  Any Shelf
Registration Statement filed pursuant to this Section 3 shall include a “plan of
distribution” section approved by the Stockholders and shall be on Form S-3 or
any successor form (and shall be on Form S-3ASR or any successor form that
becomes effective upon filing with the SEC if the Company is then eligible to
use such form); provided, however, that in the event that Form S-3 is not
available to the Company for any registration of the resale of the Registrable
Securities under this Section 3, the Company shall (i) register the resale of
such Registrable Securities on Form S-1 or another appropriate form reasonably
acceptable to the Stockholders and (ii) undertake to register such Registrable
Securities on Form S-3 (by post-effective amendment to the existing Shelf
Registration Statement or otherwise) as soon as such form is available; provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
such Registrable Securities has been declared effective by the SEC.  The Company
shall use its reasonable best efforts to become and remain eligible to use
Form S-3 for registration of the Registrable Securities pursuant to Rule 415 at
all times on and after the first anniversary of the effective date of the
Company’s registration statement on Form S-1 relating to the IPO until the
earlier of (i) the date upon which there ceases to be outstanding any
Registrable Securities or (ii) the fourth anniversary of the IPO.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Exchange Registration.  As soon as possible
after the first year anniversary of the closing date of the IPO and in any event
prior to the 15-month anniversary of the closing date of the IPO, to the extent
then permissible in the opinion of counsel to the Company based upon SEC
rules and staff interpretations thereof, the Company shall file with the SEC one
or more registration statements (the “Exchange Registration Statement”) covering
the delivery of all Class A Common Stock by the Company, in exchange for Units
and shares of Common Stock pursuant to Section 3.6 of the Operating Agreement. 
The Company shall use its commercially reasonable efforts, prior to the 15-month
anniversary of the closing date of the IPO and in any event as soon as possible
after the first anniversary of the closing date of the IPO, to cause such
Exchange Registration Statement, if filed, to be declared effective under the
Securities Act by the SEC.  The Company shall use its commercially reasonable
efforts to keep the Exchange Registration Statement, if filed and declared
effective, to be continuously effective, subject to Section 4(d), until all of
the Units of the Stockholders included in any such registration statement shall
have actually been exchanged thereunder.

 

Section 4.                                     Piggyback Registration.

 

(a)                                 Right to Piggyback.  Except with respect to
a Demand Registration, the procedures for which are addressed in Section 2, if
the Company at any time following the completion of the IPO proposes to file a
registration statement under the Securities Act with respect to an offering of
Common Stock, whether on behalf of itself or holders of Other Securities or
otherwise (other than a Shelf Registration Statement or Exchange Registration
Statement pursuant to Section 3 or a registration statement on Form S-4,
Form S-8 or any successor forms thereto relating to shares of Common Stock to be
issued by the Company solely in connection with (i) any acquisition of another
entity or business or (ii) a stock option or any other employee benefit or
dividend reinvestment plan), then, each such time, the Company shall give prompt
written notice of such proposed filing at least 20 days before the anticipated
filing date (the “Piggyback Notice”) to all of the holders of Registrable
Securities.  The Piggyback Notice shall offer such holders the opportunity to
include in such registration statement the number of Registrable Securities as
each such holder may request (a “Piggyback Registration”).  Subject to
Section 4(b) hereof, the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after notice has
been given to the applicable holder.  Each holder of Registrable Securities
which has requested to include Registrable Securities in any Registration
Statement pursuant to this Section 4(a) shall furnish to the Company in writing
such other information regarding such holder and the distribution proposed by
such holder as the Company reasonably requests specifically for use in
connection with such Registration Statement.  The eligible holders of
Registrable Securities shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
business days prior to the effective date of such Piggyback Registration.  The
Company shall not be required to maintain the effectiveness of a Registration
Statement for a Piggyback Registration beyond the earlier to occur of (i) 180
days after the effective date thereof and (ii) consummation of the distribution
by the holders of the Registrable Securities included in such Registration
Statement.

 

If at any time after giving such Piggyback Notice and prior to the effective
date of the registration statement filed in connection with such registration
the Company shall determine for

 

8

--------------------------------------------------------------------------------


 

any reason not to register the securities originally intended to be included in
such registration, the Company may, at its election, give written notice of such
determination to the Stockholders and thereupon the Company shall be relieved of
its obligation to register such Registrable Securities in connection with the
registration of securities originally intended to be included in such
registration, without prejudice, however, to the right of a Stockholder
immediately to request that such registration be effected as a registration
under Section 2 or Section 4(c) to the extent permitted thereunder.

 

(b)                                 Priority on Piggyback Registrations.  The
Company shall use reasonable efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit holders of
Registrable Securities requested to be included in the registration for such
offering to include all such Registrable Securities on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
therein.  Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total number or dollar amount of
securities that such holders, the Company and any other Persons having rights to
participate in such registration, intend to include in such offering is such as
to adversely affect the success of such offering, then there shall be included
in such underwritten offering the number or dollar amount of Registrable
Securities that in the opinion of such managing underwriter or underwriters can
be sold without adversely affecting such offering, and such number of
Registrable Securities shall be allocated as follows:

 

(i)                                     If the underwritten offering is a
primary offering on behalf of the Company:

 

(A)                         first, the number of shares of Common Stock proposed
to be registered for sale by the Company;

 

(B)                         second, Registrable Securities that are requested to
be included in such registration, pro rata among the holders of such Registrable
Securities on the basis of the relative number of such Registrable Securities
requested for inclusion thereby; and

 

(C)                         third, Other Securities, if any, that are requested
to be included in such registration.

 

(ii)                                  if the underwritten offering is on behalf
of holders of Other Securities:

 

(A)                         first, such Other Securities and Registrable
Securities that are requested to be included in such registration, pro rata
among the holders of such Other Securities and Registrable Securities on the
basis of the relative number of such Registrable Securities requested for
inclusion thereby; and

 

(B)                         second, any securities requested to be included for
sale by the Company.

 

No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Shelf Take-Downs.  At any time that a Shelf
Registration Statement covering Registrable Securities pursuant to Section 2,
Section 3 or this Section 4 is effective, if any holder or group of holders of
Registrable Securities delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to effect an underwritten offering of all or part of its
Registrable Securities included by it on the Shelf Registration Statement (a
“Shelf Underwritten Offering”) and stating the number of the Registrable
Securities to be included in the Shelf Underwritten Offering and confirming that
such sale of Registrable Securities is reasonably expected to result in
aggregate gross proceeds in excess of $25 million, then, the Company shall amend
or supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Underwritten Offering (taking into account the inclusion of Registrable
Securities by any other holders pursuant to this Section 4(c)).  In connection
with any Shelf Underwritten Offering:

 

(i)                                     the Company shall promptly deliver the
Take-Down Notice to all other Stockholders included on such Shelf Registration
Statement and any other Shelf Registration Statement covering Registrable
Securities then in effect and permit each such Stockholder to include its
Registrable Securities included on any Shelf Registration Statement in the Shelf
Underwritten Offering if such Stockholder notifies the Company within five
business days after delivery of the Take-Down Notice to such holder; and

 

(ii)                                  in the event that the managing
underwriter(s) determines that marketing factors (including an adverse effect on
the per share offering price) require a limitation on the number of shares which
would otherwise be included in the Shelf Underwritten Offering, the managing
underwriter(s) may limit the number of shares which would otherwise be included
in such take-down offering in the same manner as is described in
Section 2(b) with respect to a limitation of shares to be included in an
underwritten offering.

 

(d)                                 Postponement of Registrations.  The Company
shall be entitled to postpone (but not more than once in any 12-month period),
for a reasonable period of time not in excess of 60 days, the filing of any
Registration Statement or any offering pursuant to Section 3 or this Section 4
if the Company delivers to the holders participating in any such registration or
offering a certificate signed by the chief executive officer or president of the
Company certifying that, in the good faith judgment of the board of directors of
the Company, based on the advice of counsel, such registration or offering would
reasonably be expected to materially adversely affect or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company or would require disclosure of information
that has not been, and is not otherwise required to be, disclosed to the public,
the premature disclosure of which would materially adversely affect the
Company.  Such certificate shall contain a statement of the reasons for such
postponement and an approximation of the anticipated delay.  The holders
receiving such certificate shall keep the information contained in such
certificate confidential subject to the same terms set forth in Section 6(p). 
If the Company shall so postpone any registration or offering, each of the
holders of Registrable Securities participating in such registration or offering
shall have the right to withdraw its request for registration by giving written
notice to the Company within 20 days of the anticipated termination date of the
postponement period, as provided in the certificate delivered to the

 

10

--------------------------------------------------------------------------------


 

holders.

 

Section 5.                                     Restrictions on Public Sale by
Holders of Registrable Securities; Restrictions on the Company.  Each holder of
Registrable Securities agrees, in connection with any underwritten offering made
pursuant to a Registration Statement filed pursuant to Section 2, Section 3 or
Section 4 (whether or not such holder elected to include Registrable Securities
in such Registration Statement), if requested (pursuant to a written notice) by
the managing underwriter or underwriters in an underwritten offering, not to
effect any public sale or distribution of any of the Company’s common equity (or
securities convertible into or exchangeable or exercisable for common equity)
(except as part of such underwritten offering), including a sale pursuant to
Rule 144 or any swap or other economic arrangement that transfers to another any
of the economic consequences of owning the Common Stock, or to give any Demand
Notice during the period beginning seven days prior to the launch of the
underwritten offering and ending no later than the earlier of (i) 90 days
following the closing date of such offering and (ii) such day (if any) as the
holder(s) of Registrable Securities and the managing underwriter or underwriters
for such offering shall agree to designate for this purpose (which shall apply
equally to all Stockholders).  The foregoing provisions of this Section 5 shall
be applicable to any Stockholder that requested to include Registrable
Securities in such underwritten offering only if the number of Registrable
Securities of such Stockholder actually included in such underwritten offering
is at least the lesser of (I) the number of Registrable Securities requested to
be included in such underwritten offering by such Stockholder, and (II) the
product of the number of Registrable Securities that would be expected to result
in aggregate gross cash proceeds in excess of $50 million (before deducting any
underwriting discount or commission) in such underwritten offering, multiplied
by a fraction, the numerator of which is the number of Registrable Securities
requested to be included in such underwritten offering by such Stockholder and
the denominator of which is the aggregate number of Registrable Securities
requested to be included in such underwritten offering by all Stockholders.  No
holder of Registrable Securities that did not request Registrable Securities to
be included in such underwritten offering shall be subject to the provisions of
this Section 5 if any other holder of Registrable Securities shall not be
subject to the provisions of this Section 5 pursuant to the immediately
preceding sentence.

 

Notwithstanding the foregoing, any discretionary waiver or termination of this
lock-up provision by the Company or the underwriters with respect to any of the
Stockholders shall apply to the other Stockholders as well, pro rata based upon
the number of shares subject to such obligations.

 

The Company agrees, in connection with any underwritten offering made pursuant
to a Registration Statement filed pursuant to Section 2, Section 3 or Section 4
not to effect any public sale or distribution of any common equity (or
securities convertible into or exchangeable or exercisable for common equity)
(other than pursuant to a registration statement on Form S-4, Form S-8 or any
successor forms thereto relating to shares of Common Stock to be issued solely
by the Company in connection with (i) any acquisition of another entity or
business or (ii) a stock option or any other employee benefit or dividend
reinvestment plan) for its own account, during the period beginning seven days
prior to the launch of the underwritten offering and ending no later than the
earlier of (i) 90 days following the closing date of such offering and (ii) such
day (if any) as the Company and the managing underwriter or underwriters for
such

 

11

--------------------------------------------------------------------------------


 

offering shall agree to designate for this purpose (which shall also apply
equally to all Stockholders).

 

Notwithstanding the foregoing, any discretionary waiver or termination of this
lock-up provision by the Company or the underwriters with respect to any of the
Stockholders shall apply to the other Stockholders as well.

 

Section 6.                                     Registration Procedures.  If and
whenever the Company is required to use its reasonable best efforts to effect
the registration of any Registrable Securities under the Securities Act as
provided in Section 2, Section 3 and Section 4 hereof, the Company shall effect
such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as possible:

 

(a)                                 Prepare and file with the SEC a Registration
Statement or Registration Statements on such form which shall be available for
the sale of the Registrable Securities by the holders thereof or the Company in
accordance with the intended method or methods of distribution thereof, and use
its reasonable best efforts to cause such Registration Statement to become
effective and to remain effective as provided herein (including by means of a
shelf registration pursuant to Rule 415 under the Securities Act if so requested
and if the Company is then eligible to use such registration); provided,
however, that before filing a Registration Statement or Prospectus or any
amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the Stockholders who are including
Registrable Securities in such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors.  The Company shall not include any
information relating to a Stockholder in any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) to which the Stockholder (if such Registration Statement
includes Registrable Securities of such Stockholder) shall object, in writing,
on a timely basis, unless, in the opinion of the Company, the inclusion of such
information is necessary to comply with applicable law.  No later than the
second business day following the effective date of any Registration Statement,
the Company shall file with the SEC, in accordance with Rule 424(b)(4) under the
Securities Act, the final prospectus to be used in connection with sales
pursuant to such Registration Statement. The Company shall use its reasonable
best efforts to confirm that (i) no Registration Statement or Prospectus (nor
any amendment or supplement to any Registration Statement or Prospectus) shall,
upon filing with the SEC, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
any statements therein (in the case any Prospectus or any amendment or
supplement thereto, in light of the circumstances under which they were made)
not misleading and (ii) no issuer free writing prospectus relating to any
Registration

 

12

--------------------------------------------------------------------------------


 

Statement shall include any information that conflicts with the information in
such Registration Statement.

 

(b)                                 Prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective during
the period provided herein and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement; and cause the related
Prospectus to be supplemented by any Prospectus supplement as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act.

 

(c)                                  Notify each selling holder of Registrable
Securities and the managing underwriters, if any, promptly, and (if requested by
any such Person) confirm such notice in writing, (i) when a Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or any other Federal
or state governmental authority for amendments or supplements to a Registration
Statement or related Prospectus or for additional information, (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, and (v) of the happening of any
event that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)                                 Use its reasonable best efforts to avoid the
issuance of any order suspending the effectiveness of a Registration Statement
or the lifting of any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, or, if issued, to obtain the withdrawal or lifting of any such
order or suspension as promptly as practicable.

 

(e)                                  If requested by the managing underwriters,
if any, or any of the holders of any Registrable Securities included in a
Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
or such holder may reasonably request in order to permit the intended method of
distribution of such securities (including information to reflect any transfer
by such holder of any Registrable Securities, or of any securities convertible
into (or exercisable or exchangeable for) any Registrable Securities, to any
other Person that is (or in connection with such transfer, pursuant

 

13

--------------------------------------------------------------------------------


 

to Section 12(c), becomes) a Stockholder and to permit the sale by such
transferee of such Registrable Securities pursuant to such Registration
Statement) and make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
such request; provided, however, that the Company shall not be required to take
any actions under this Section 6(e) that are not, in the opinion of counsel for
the Company, in compliance with applicable law.

 

(f)                                   Furnish or make available to each selling
holder of Registrable Securities, and each managing underwriter, if any, without
charge, at least one conformed copy of the Registration Statement, the
Prospectus and Prospectus supplements, if applicable, and each post-effective
amendment thereto, including financial statements (but excluding schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits, unless requested in writing by such holder, counsel or
underwriter).

 

(g)                                  Deliver to each selling holder of
Registrable Securities, and the underwriters, if any, without charge, as many
copies of the Prospectus or Prospectuses (including each form of Prospectus) and
each amendment or supplement thereto as such Persons may reasonably request in
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 6, hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any such amendment or supplement thereto.

 

(h)                                 Prior to any public offering of Registrable
Securities, use its reasonable best efforts to register or qualify or cooperate
with the selling holders of Registrable Securities, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such holders of Registrable
Securities to consummate the disposition of such Registrable Securities in such
jurisdiction; provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject.

 

(i)                                     Cooperate with the selling holders of
Registrable Securities and the managing underwriters, if any, to facilitate the
timely preparation and delivery of certificates (not bearing any legends) or
issuance of Registrable Securities in book-entry form (not being subject to any
legends) representing Registrable Securities to be sold after receiving written
representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or holders may request at least
two business days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within 10 business days
prior to having to issue the securities.

 

14

--------------------------------------------------------------------------------


 

(j)                                    Use its reasonable best efforts to cause
the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
within the United States, except as may be required solely as a consequence of
the nature of any selling holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable such
selling holder or the underwriters, if any, to consummate the disposition of
such Registrable Securities.

 

(k)                                 Upon the occurrence of any event
contemplated by Section 6(c)(ii), Section 6(c)(iii), Section 6(c)(iv) or
Section 6(c)(v) above, prepare as promptly as practicable a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(l)                                     Prior to the effective date of the
Registration Statement relating to the Registrable Securities, provide a CUSIP
number for the Registrable Securities.

 

(m)                             Provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement.

 

(n)                                 Cause all shares of Registrable Securities
covered by such Registration Statement to be authorized to be listed on any
national securities exchange if any other shares of the particular class of
Registrable Securities are at that time, or will be immediately following the
offering, listed on such exchange.

 

(o)                                 Enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) and take all such other actions reasonably requested by
the holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriters, if
any) to expedite or facilitate the disposition of such Registrable Securities,
and in such connection, whether or not an underwriting agreement is entered into
and whether or not the registration is an underwritten registration, (i) make
such representations and warranties to the holders of such Registrable
Securities and the underwriters, if any, with respect to the business of the
Company and its subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers in underwritten offerings, and, if true, confirm the same if and when
requested, (ii) use its reasonable best efforts to furnish to the holders of
such Registrable Securities and the underwriters, if any, opinions and “negative
assurance letters” of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the managing underwriters, if any, and counsels to the selling holders of the
Registrable Securities), addressed to each selling holder of Registrable
Securities and each of the underwriters, if any, covering the matters

 

15

--------------------------------------------------------------------------------


 

customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and underwriters,
(iii) use its reasonable best efforts to obtain “comfort” letters and updates
thereof from the independent registered public accounting firm of the Company
(and, if necessary, any other independent registered public accounting firms of
any subsidiary of the Company or of any business acquired by the Company for
which financial statements and financial data are, or are required to be,
included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each selling
holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession) and each of the underwriters, if any, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings, (iv) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures substantially to the effect set forth in Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section except as
otherwise agreed by the Stockholders and (v) deliver such documents and
certificates as may be reasonably requested by the holders of a majority of the
Registrable Securities being sold, their counsel and the managing underwriters,
if any, to evidence the continued validity of the representations and warranties
made pursuant to Section 6(o)(i) above and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.  The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder.

 

(p)                                 Make available for inspection by a
representative of the selling holders of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information in each case reasonably requested
by any such representative, underwriter, attorney or accountant in connection
with such Registration Statement; provided, however, that any information that
is determined in good faith by the Company in writing to be not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order or is necessary to respond to
inquiries of regulatory authorities, (ii) disclosure of such information, in the
opinion of counsel to such Person, is required by law or required to correct a
material misstatement in, or omission from, any Registration Statement or
Prospectus that is not corrected by the Company as required hereby,
(iii) disclosure of such information, in the opinion of counsel to such Person,
is necessary or advisable to defend such Person in any litigation relating to
any such disposition or proposed disposition of Registrable Securities,
(iv) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by such Person or (v) such
information becomes available to such Person from a source other than the
Company and such source is not known by such Person to be bound by a
confidentiality agreement with the Company.  In the case of a proposed
disclosure pursuant to (i), (ii) or (iii) above, such Person shall use its
reasonable best efforts to give the Company written notice of the proposed
disclosure prior to such disclosure and, if requested by the Company, assist the
Company in seeking to prevent or limit the proposed disclosure.  Without
limiting the foregoing, no such information shall be used by such Person as

 

16

--------------------------------------------------------------------------------


 

the basis for any market transactions in securities of the Company or its
subsidiaries in violation of law.

 

(q)                                 Cause its officers to use their reasonable
best efforts to support the marketing of the Registrable Securities covered by
the Registration Statement (including participation in “road shows”), taking
into account the Company’s business needs.

 

(r)                                    Cooperate with each seller of Registrable
Securities and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA; and

 

(s)                                   Otherwise use its reasonable best efforts
to comply with all applicable rules and regulations of the SEC, and make
available to its security holders earnings statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder, as soon as
reasonably practicable, but not more than 45 days after the end of any 12-month
period (or 90 days, if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Securities are sold to underwriters
in an underwritten public offering or (ii) if not sold to underwriters in such
an offering, commencing on the first day of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement, which
statements shall cover said 12-month periods.

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 6(c)(ii), Section 6(c)(iii), Section 6(c)(iv) or Section 6(c)(v) hereof,
such holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus until such
holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 6(k) hereof, or until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus; provided, however
that the Company shall extend the time periods under Section 2, Section 3 and
Section 4 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained by the amount of time the holder is
required to discontinue disposition of such securities.

 

Section 7.                                     Registration Expenses.  All fees
and expenses incident to the performance of or compliance with this Agreement by
the Company (including (i) all registration and filing fees (including fees and
expenses (A) with respect to filings required to be made with FINRA and (B) of
compliance with securities or Blue Sky laws, including any fees and
disbursements of

 

17

--------------------------------------------------------------------------------


 

counsel for the underwriters in connection with Blue Sky qualifications of the
Registrable Securities pursuant to Section 6(h), (ii) printing expenses
(including, if applicable, expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company
(“DTC”) and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the holders of a majority
of the Registrable Securities included in any Registration Statement),
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company (including the expenses of any opinions
required by this Agreement), (v) expenses of the Company incurred in connection
with any road show, (vi) fees and disbursements of all independent registered
public accounting firms referred to in Section 6(o)(iii) hereof (including the
expenses of any “cold comfort” letters required by this Agreement) and any other
persons, including special experts retained by the Company and (vii) reasonable
fees of not more than one counsel for all of the holders participating in the
offering; provided, however, that the Company shall be entitled to reimbursement
for any registration and filing fees incurred by the Company in connection with
the registration of Registrable Securities withdrawn by a Stockholder pursuant
to Section 2(d) (unless such registration fees can be used in connection with
the registration of other securities by the Company, including in connection
with a future registration).  In addition, the Company shall bear all of its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company.

 

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clauses Section 7(i)(B) and Section 7(vii)), (ii) any
underwriter’s fees (including discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals)
relating to the distribution of the Registrable Securities (other than with
respect to Registrable Securities sold by the Company), or (iii) any other
expenses of the holders of Registrable Securities not specifically required to
be paid by the Company pursuant to the first paragraph of this Section 7.

 

Section 8.                                     Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
shall, and shall cause each of its subsidiaries to, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law and on
a joint and several basis, each holder of Registrable Securities whose
Registrable Securities are covered by a Registration Statement or Prospectus,
the officers, directors, partners, members, managers, shareholders, affiliates,
accountants, attorneys, agents and employees of each of them, each Person who
controls each such holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling person, each underwriter, if any, the officers, directors,
partners, members, managers, shareholders, affiliates, accountants, attorneys,
agents and employees of such underwriter and each Person who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) such underwriter (collectively, “Holder Indemnitees”),

 

18

--------------------------------------------------------------------------------


 

from and against any and all losses, claims, damages, liabilities, costs
(including costs of preparation and reasonable attorneys’ fees and any legal or
other fees or expenses incurred by such party in connection with any
investigation or Proceeding), expenses, judgments, fines, penalties, charges and
amounts paid in settlement (collectively, “Losses”), as incurred, arising out of
or based upon any untrue statement (or alleged untrue statement) of a material
fact contained in any Registration Statement, Prospectus, any amendment
(including any post-effective amendment) or supplement to any Registration
Statement or Prospectus, any filing made in connection with the qualification of
the offering under the securities or other Blue Sky laws of any jurisdiction in
which Registrable Securities are offered, or any other offering document
(including any related notification, or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, in
light of the circumstances under which they were made) not misleading, or any
violation by the Company of the Securities Act or of the Exchange Act, or any
violation by the Company of this Agreement, and will reimburse each Holder
Indemnitee for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability, or action, provided that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability, or
expense arises out of or is based on any untrue statement or omission by any
holder or underwriter, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus or other offering document in reliance upon
and in conformity with written information furnished to the Company by such
holder or underwriter expressly for inclusion in such Registration Statement,
Prospectus or other offering document.  It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld or delayed).  Such indemnity agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
any Holder Indemnitee and shall survive the transfer of Registrable Securities
by any such Holder Indemnitee.

 

(b)                                 Indemnification by Holder of Registrable
Securities.  In connection with any Registration Statement in which a holder of
Registrable Securities includes Registrable Securities, such holder of
Registrable Securities agrees to indemnify, to the fullest extent permitted by
law, severally and not jointly, the Company, each other holder of Registrable
Securities which includes Registrable Securities in such Registration Statement,
their respective directors and officers and each Person who controls the Company
and such holders (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) (collectively, “Company/Holder Indemnitees”),
from and against all Losses arising out of or based on any untrue statement of a
material fact contained in any such Registration Statement, Prospectus, or other
offering document, or any omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each Company/Holder Indemnitee for any legal or
any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, or other offering document in
reliance upon and in conformity with written information furnished to the
Company by such holder expressly for

 

19

--------------------------------------------------------------------------------


 

inclusion in such Registration Statement, Prospectus, or other offering
document; provided, however, that the obligations of such holder hereunder shall
not apply to amounts paid in settlement of any such claims, losses, damages or
liabilities (or actions in respect thereof) if such settlement is effected
without the consent of such holder (which consent shall not be unreasonably
withheld); and provided, further, that the liability of each selling holder of
Registrable Securities hereunder shall be limited to the net proceeds received
by such selling holder from the sale of Registrable Securities giving rise to
such indemnification obligation.  In addition, insofar as the foregoing
indemnity relates to any such untrue statement or omission made in a preliminary
Prospectus but eliminated or remedied in an amended or supplemented preliminary
Prospectus on file with the SEC at the time the Registration Statement becomes
effective, or in any amendment or supplement thereto at or prior to the pricing
of the sale of the Registrable Securities giving rise to the indemnification
obligation, and such new preliminary Prospectus or amendment or supplement
thereto is delivered to the underwriter, the indemnity agreement in this
Section 8(b) shall not inure to the benefit of any Person if a copy of such
amended or supplemented preliminary Prospectus was not furnished to the Person
asserting the Loss at or prior to the pricing of the sale of the Registrable
Securities giving rise to the indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Person shall be entitled to indemnity hereunder (an “indemnified party”),
such indemnified party shall give prompt notice to the party from which such
indemnity is sought (the “indemnifying party”) of any claim or of the
commencement of any Proceeding with respect to which such indemnified party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the indemnifying party shall not relieve the
indemnifying party from any obligation or liability except (and only) to the
extent that the indemnifying party has been prejudiced in defending the claim by
such delay or failure.  The indemnifying party shall have the right, exercisable
by giving written notice to an indemnified party promptly after the receipt of
written notice from such indemnified party of such claim or Proceeding, to,
unless in the indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, assume, at the indemnifying party’s expense, the defense of any such
claim or Proceeding, with counsel reasonably satisfactory to such indemnified
party; provided, however, that an indemnified party shall have the right to
employ separate counsel in any such claim or Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such indemnified party unless: (i) the indemnifying party agrees to
pay such fees and expenses; or (ii) the indemnifying party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such indemnified party, in which case the indemnified party shall have the right
to employ counsel and to assume the defense of such claim or proceeding;
provided, further, however, that the indemnifying party shall not, in connection
with any one such claim or Proceeding or separate but substantially similar or
related claims or Proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (in addition to appropriate local counsel) at
any time for all of the indemnified parties, or for fees and expenses that are
not reasonable.  If, and so long as, the defense is assumed by the indemnifying
party, such indemnifying party will not be subject to any liability for any
settlement made without its consent (but such consent will not be unreasonably
withheld, conditioned or delayed).  The indemnifying party shall not consent to
entry of any judgment or

 

20

--------------------------------------------------------------------------------


 

enter into any settlement that does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release,
in form and substance reasonably satisfactory to the indemnified party, from all
liability in respect of such claim or litigation for which such indemnified
party would be entitled to indemnification hereunder or that includes any
admission of fault or culpability of such indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 8 is unavailable to an indemnified party in respect
of any Losses (other than in accordance with its terms), then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and such indemnified party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such indemnifying party, on the one hand, and indemnified
party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 8(d), an indemnifying party that
is a holder of Registrable Securities shall not be required to contribute any
amount in excess of the amount by which the net proceeds to the indemnifying
party from the sale of the Registrable Securities sold in a transaction that
resulted in Losses in respect of which contribution is sought in such proceeding
pursuant to this Section 8(d), exceed the amount of any damages that such
indemnifying party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission (including as a
result of any indemnification obligation hereunder).  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(e)                                  The indemnity and contribution agreements
contained in this Section 8 are in addition to any other liability that the
indemnifying parties may otherwise have to the indemnified parties; provided
that in no event shall any holder of Registrable Securities be liable to any
indemnified parties with respect to any untrue statement or alleged untrue
statement or omission or alleged omission in any Registration Statement,
Prospectus or other offering document for any amount in excess of the amount by
which the net proceeds to the indemnifying party from the sale of the
Registrable Securities sold in the transaction that resulted in any liability,
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission (including as a result of any indemnification or
contribution obligation hereunder).  Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the

 

21

--------------------------------------------------------------------------------


 

underwriting agreement shall control.

 

Section 9.                                     Rule 144; Rule 144A; Restriction
Removal.

 

(a)                                 At all times after the effective date of the
first registration statement filed by the Company under the Securities Act or
the Exchange Act, the Company shall (i) file the reports required to be filed by
it under the Securities Act and the Exchange Act in a timely manner, (ii) take
such further action as any holder of Registrable Securities may reasonably
request, and (iii) furnish to each holder of Registrable Securities forthwith
upon written request, (x) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (y) a copy of the most recent annual or quarterly report of
the Company, and (z) such other reports and documents so filed by the Company as
such holder may reasonably request in availing itself of Rule 144, all to the
extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.  Upon the request of any holder of
Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.

 

(b)                                 At any time that the Company is not subject
to the reporting requirements of the Exchange Act, each holder of Registrable
Securities and each prospective holder of Registrable Securities that may
consider acquiring Registrable Securities in reliance upon Rule 144A under the
Securities Act (or any successor or similar rule then in force) (“Rule 144A”)
shall have the right to request from the Company, and the Company will provide
upon such request, such information regarding the Company and its business,
assets and properties, if any, as is at the time required to be made available
by the Company under the Rule 144A so as to enable such holder to transfer
Registrable Securities to such prospective holder in reliance upon Rule 144A.

 

(c)                                  The Company shall, promptly upon the
request of any holder of Registrable Securities (and, to the extent necessary,
the delivery of such Registrable Securities to the transfer agent therefor),
cause any legend or stop-transfer instructions with respect to restrictions on
transfer under the Securities Act of such Registrable Securities to be removed
or otherwise eliminated if (i) such Registrable Securities are registered
pursuant to an effective Registration Statement, (ii) in connection with a sale
transaction, such holder provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the Securities
Act, (iii) such holder provides the Company reasonable assurances that the
Securities have been or are being sold pursuant to, or can then be sold by such
holder without restriction or limitation under, Rule 144, or (iv) such holder
certifies in writing that such holder is not an Affiliate of the Company and
either (A) a holding period (determined as provided in Rule 144(d)) of at least
six months has elapsed since the acquisition of such Registrable Securities from
the Company or an Affiliate of the Company and such holder will only sell the
Registrable Securities in accordance with Rule 144 (including, as applicable
the, public information requirement thereof) or pursuant to an effective
Registration Statement, or (B) a holding period (determined as provided in
Rule 144(d)) of at least one year has elapsed since the acquisition of such
Registrable Securities from the Company or an Affiliate of the Company.  The
Company shall be responsible for the fees and expenses of its transfer agent and
DTC associated with the issuance of the Registrable Securities to the
Stockholder and any legend or stop-transfer instruction removal or elimination
in

 

22

--------------------------------------------------------------------------------


 

accordance herewith.

 

Section 10.                              Underwritten Registrations.  If any
offering pursuant to a Registration Statement filed pursuant to Section 2 or
Section 3 is an underwritten offering, the Stockholders whose Registrable
Securities are included in such underwritten offering shall have the right to
jointly select the managing and other underwriters to administer the offering,
subject to approval by the Company, not to be unreasonably withheld, conditioned
or delayed.  The Company shall have the right to select the managing and other
underwriters to administer any underwritten offering in connection with any
Piggyback Registration.

 

No Person may participate in any underwritten offering hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by the registration on the basis provided in any underwriting arrangements in
customary form and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such customary underwriting arrangements; provided that such
Person shall not be required to make any representations or warranties other
than those related to title and ownership of shares and as to the accuracy and
completeness of statements made in a Registration Statement, Prospectus or other
offering document in reliance upon and in conformity with written information
furnished to the Company or the managing underwriter by such Person expressly
for inclusion therein or to undertake any indemnification or contribution
obligations to the Company or the underwriters with respect thereto, except as
otherwise provided in Section 8; provided, further, that such Person’s aggregate
liability in respect of such representations and warranties, indemnification and
contribution shall not exceed such Person’s net proceeds from the offering.

 

Section 11.                              Third Party Registration Rights.  The
Company shall not grant any Person any registration rights with respect to
shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the
Stockholders hereunder (including by limiting in any way the number of
Registrable Securities that could be included in any Registration Statement
pursuant to Rule 415), and shall not otherwise enter into any agreement that is
inconsistent with the rights and priorities granted to the Stockholders
hereunder.  Subject to the foregoing, nothing in this Agreement shall be deemed
to prevent the Company from providing registration rights to any other Person on
such terms as the board of directors of the Company deems desirable in its sole
discretion.  The Company shall at no time register any shares of Common Stock or
other securities held by any Person that do not constitute Registrable
Securities or Other Securities.

 

Section 12.                              Miscellaneous.

 

(a)                                 Amendments, Waivers, Approvals and
Consents.  The provisions of this Agreement, including the provisions of this
sentence, may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given without the written
consent of the Company and the holders of at least two-thirds of the Registrable
Securities; provided, however, that any modification or amendment of this
Agreement that would subject any Stockholder to differential treatment relative
to the other Stockholders or that would in any manner impair or diminish, or
otherwise have any adverse effect on, any of the rights or priorities of any
Stockholder shall require the agreement of the

 

23

--------------------------------------------------------------------------------


 

differentially treated or affected Stockholder.  Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of at least a majority of the
Registrable Securities being sold by such holders pursuant to such Registration
Statement may not be given without the written consent of the Company and the
holders of at least a majority of the Registrable Securities; provided, however,
that any modification or amendment of this Agreement that would subject any
Stockholder to adverse differential treatment relative to the other Stockholders
shall require the agreement of the differentially treated Stockholder.  Any
matter that hereunder expressly requires the approval, consent, agreement or
request of, or selection by, the holders of Registrable Securities (or the
holders of Registrable Securities included (or to be included) in a particular
Registration Statement, Prospectus or underwritten offering) generally, as
opposed to a matter that requires the approval, consent, agreement or request
of, or selection by, a holder of Registrable Securities individually, shall
require the approval, consent, agreement or request of, or selection by, as
applicable, at least a majority of such Registrable Securities; provided that no
such approval, consent, agreement, request or selection shall subject any
Stockholder to differential treatment relative to the other Stockholders.  For
purposes of this Section 12(a), whether the written consent of holders of at
least a majority of the Registrable Securities has been obtained shall be
calculated assuming the full exchange of Units and the corresponding shares of
Class B Common Stock for Class A Common Stock.

 

(b)                                 Notices.  All notices required to be given
hereunder shall be in writing and (a) shall be personally delivered,
(b) transmitted by facsimile or telecommunications mechanism; provided that any
notice so given is also mailed as provided in clause (c), or (c) mailed by
certified mail, return receipt requested, or overnight delivery service with
proof of receipt maintained, at the following address (or any other address that
any such party may designate by written notice to the other parties):

 

If to the Company, addressed to:

 

Adeptus Health Inc.

2941 Lake Vista, Suite 200

Lewisville, Texas 75067
Telephone: (972) 899-6666

Attention: Chief Financial Officer

 

With a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017
Telephone: 212-455-2948

Facsimile:  212-455-2502
Attention: Joseph H. Kaufman

 

24

--------------------------------------------------------------------------------


 

If to the other Stockholders, to the address or facsimile number set forth on
the signatures pages hereto.

 

Any such notice shall be deemed effective (i) if given by telecommunication,
when transmitted to the applicable number or e-mail so specified in (or pursuant
to) this Section 12(b) and an appropriate answerback is received or, if
transmitted after 4:00 p.m. local time on a business day in the jurisdiction to
which such notice is sent or at any time on a day that is not a business day in
the jurisdiction to which such notice is sent, then on the immediately following
business day, (ii) if given by mail, on the first business day in the
jurisdiction to which such notice is sent following the date three days after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, on the business day
when actually received at such address or, if not received on a business day, on
the business day immediately following such actual receipt.

 

(c)           Successors and Assigns; Stockholder Status.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties, including subsequent holders of Registrable Securities
acquired, directly or indirectly, from the Stockholders.  The rights of each
Stockholder hereunder, including the right to have the Company register
Registrable Securities in accordance with the terms hereof, shall be
automatically assignable by each Stockholder to any Person who is the transferee
of such Registrable Securities, or the securities convertible into (or
exercisable or exchangeable for) such Registrable Securities, to which such
rights relate; provided, however, that such successor or assign shall not be
entitled to such rights unless the successor or assign shall have executed and
delivered to the Company an Addendum Agreement substantially in the form of
Exhibit A hereto promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Stockholder for purposes of this Agreement.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any Person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.

 

(d)           Counterparts.  This Agreement may be executed in two or more
counterparts (which may be delivered by facsimile or other form of electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(e)           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(f)            Governing Law.  The provisions of this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York.

 

(g)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or

 

25

--------------------------------------------------------------------------------


 

substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(h)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein, with respect to the registration rights granted by the
Company with respect to Registrable Securities.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

(i)            Securities Held by the Company or its Subsidiaries.  Whenever the
consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

(j)            Term of Registration Rights.  The registration rights granted
pursuant to this Agreement shall terminate with respect to a Stockholder on the
date on which such Stockholder ceases to own Registrable Securities or
securities which are convertible into or exchangeable for Registrable
Securities, and upon such termination, the obligations of such Stockholder
hereunder shall terminate; provided, however, that, as to such Stockholder, the
indemnities, agreements, representations and warranties of the Company with
respect to any registration effected hereunder prior to such termination will
remain in full force and effect, regardless of any investigation, or statement
as to the results thereof, made by or on behalf of such Stockholder, or any
representatives, officers, directors, partners managers, members or controlling
persons thereof; and provided, further, that for the avoidance of doubt, any
underwriter lock-up that a Stockholder has executed prior to a Stockholder’s
termination in accordance with this clause shall remain in effect in accordance
with its terms. With respect to any Stockholder that holds only Class B Common
Stock, (A) such Stockholder shall have registration rights only under Section 3
of this Agreement (and not under Section 2 or Section 4) if, and so long as,
(i) such Stockholder is not an Affiliate of the Company, (ii) such Stockholder,
together with its Affiliates, holds less than one percent (1%) of the
outstanding shares of Common Stock, and (iii) a Shelf Registration Statement or
an Exchange Registration Statement is effective and available relating to the
resale or delivery, as the case may be, of Class A Common Stock issuable upon
the exchange of all of the Units and shares of Class B Common Stock held by such
Stockholder, and (B) no such Stockholder that meets the requirements of clauses
(i) and (ii) of this sentence shall be subject to Section 5 of this Agreement on
or after the first year anniversary of the closing date of the IPO; provided,
that, for the avoidance of doubt, any underwriter lock-up that such Stockholder
has executed prior to such first year anniversary shall remain in effect in
accordance with its terms.

 

(k)           Specific Performance.  The parties hereto recognize and agree that
money damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof (without
the necessity of posting a bond or other

 

26

--------------------------------------------------------------------------------


 

security or proving actual damages) will be available in the event of any such
breach.

 

(l)            Consent to Jurisdiction.  The parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in New York, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect of such dispute
or proceeding may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute.  Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.  This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved.

 

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
Section 12(b).

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

(m)          Rules of Construction.  Unless the context otherwise requires,
(a) all references to Sections, Exhibits or Annexes are to Sections, Exhibits or
Annexes contained in or attached to this Agreement, (b) words in the singular or
plural include the singular and plural and pronouns stated in either the
masculine, the feminine or neuter gender shall include the masculine, feminine
and neuter and (c) the use of the word “including” in this Agreement shall be by
way of example rather than limitation.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

ADEPTUS HEALTH INC.

 

 

 

 

 

 

 

By:

/s/ Timothy L. Fielding

 

Name:

Timothy L. Fielding

 

Title:

Chief Financial Officer

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

STERLING PARTNERS:

 

SCP III AIV THREE-FCER, L.P.

By: SC Partners III, L.P., its general partner

 

 

By:

 /s/ M. Avi Epstein

 

Name: M. Avi Epstein

 

Title: Authorized Signatory

 

 

 

 

 

SCP III AIV THREE-FCER Conduit, L.P.

 

By: SC Partners III, L.P., its general partner

 

 

 

 

 

By:

/s/ M. Avi Epstein

 

Name: M. Avi Epstein

 

Title: Authorized Signatory

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

THOMAS S. HALL

 

 

By:

/s/ Thomas S. Hall

 

Name: Thomas S. Hall

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

GRAHAM B. CHERRINGTON

 

 

By:

/s/ Graham B. Cherrington

 

Name: Graham B. Cherrington

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

TIMOTHY L. FIELDING

 

 

By:

/s/ Timothy L. Fielding

 

Name: Timothy L. Fielding

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ANDREW M. JORDAN

 

 

By:

/s/ Andrew M. Jordan

 

Name: Andrew M. Jordan

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

TRACI A. BOWEN

 

 

By:

/s/ Traci A. Bowen

 

Name: Traci A. Bowen

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

JAMES M MUZZARELLI

 

 

By:

/s/ James M. Muzzarelli

 

Name: James M. Muzzarelli

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

GREGORY W. SCOTT

 

 

 

 

 

By:

/s/ Gregory W. Scott

 

Name: Gregory W. Scott

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

RONALD L. TAYLOR

 

 

By:

/s/ Ronald L. Taylor

 

Name: Ronald L. Taylor

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

JEFFREY S. VENDER

 

 

 

 

 

By:

/s/ Jeffrey S. Vender

 

Name: Jeffrey S. Vender

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

LAWRENCE BUCKELEW

 

 

By:

/s/ Lawrence Buckelew

 

Name: Lawrence Buckelew

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

MICHAEL R. COREY

 

 

 

 

 

By:

/s/ Michael R. Corey

 

Name: Michael R. Corey

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

TIMOTHY M. MUELLER

 

 

 

 

 

By:

/s/ Timothy M. Mueller

 

Name: Timothy M. Mueller

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

DAVID PYLE

 

 

 

 

 

By:

/s/ David Pyle

 

Name: David Pyle

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

HEATHER L. WEIMER

 

 

 

 

 

By:

/s/ Heather L. Weimer

 

Name: Heather L. Weimer

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

LAWRENCE J. WORLEY

 

 

 

 

 

By:

/s/ Lawrence J. Worley

 

Name: Lawrence J. Worley

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

STEPHEN D. FARBER TRUST UTD AUGUST 18, 2000

 

 

By:

/s/ Stephen D. Farber

 

Name: Stephen D. Farber

 

Time: Trustee

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

COVERT FAMILY LIMITED PARTNERSHIP,

 

A Texas limited partnership

 

 

 

By:

Covert Operations, LLC

 

 

A Texas Limited liability company

 

 

Its General Partner

 

 

 

 

 

 

By:

/s/ Larry Richard Covert

 

Name: Larry Richard Covert, Manager

 

 

[Adeptus — Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

5-N INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ John Novak

 

Name: John Novak

 

Time: Manager

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A



ADDENDUM AGREEMENT

 

This Addendum Agreement is made this        day of            , 20      , by and
between                                                                    (the
“New Stockholder”) and Adeptus Health Inc. (the “Company”), pursuant to a
Registration Rights Agreement dated as of [·], 2014 (as the same may be amended
from time to time, the “Agreement”), between and among the Company and the
Stockholders. Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in the Agreement.

 

WITNESSETH:

 

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and

 

WHEREAS, the New Stockholder has acquired Registrable Securities directly or
indirectly from a Stockholder; and

 

WHEREAS, the Company and the Stockholders have required in the Agreement that
all persons desiring registration rights must enter into an Addendum Agreement
binding the New Stockholder to the Agreement to the same extent as if it were an
original party thereto;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Stockholder acknowledges that it has received and read the Agreement and that
the New Stockholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Stockholder
thereunder.

 

 

 

 

New Stockholder

 

 

Address (for notices pursuant to Section 12(b) of the Agreement):

 

 

--------------------------------------------------------------------------------


 

AGREED TO on behalf of ADEPTUS HEALTH INC. pursuant to Section 12(c) of the
Agreement.

 

 

ADEPTUS HEALTH INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------